Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 1 of 12 PageID: 104




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 MARION DARBY,                                            Civil Action No. 20-12944 (FLW)

                Plaintiff,
                                                            MEMORANDUM & ORDER
         v.

 CHARLES ELLIS, et al.,

                Defendants.



       This matter has been opened to the Court by Plaintiff Marion Darby, a pretrial detainee at

Mercer County Correctional Center (“MCCC”), who has filed a civil rights complaint and

application to proceed in forma pauperis. ECF Nos. 1, 1-1. Plaintiff has sued the State of New

Jersey, Charles Ellis, Warden of MCCC, Phil Murphy, Governor of the State of New Jersey,

Jared Maples, Director of New Jersey Office of Homeland Security and Preparedness, and

Gurbir S. Grewal, Attorney General of the State of New Jersey, for civil rights violations in

connection with his pretrial detention at MCCC during the novel coronavirus 2019 disease

(“COVID-19”) pandemic.

       At this time, the Court will grant Plaintiff’s application to proceed in forma pauperis.

Federal law requires this Court to screen Plaintiff’s Complaint for sua sponte dismissal prior to

service, and to dismiss any claim if that claim fails to state a claim upon which relief may be

granted under Fed. R. Civ. P. 12(b)(6) and/or to dismiss any defendant who is immune from suit.

See 28 U.S.C. § 1915(e)(2)(B). Under 28 U.S.C. § 1915(e)(2)(B)(ii), courts must dismiss the

complaint before service if it does not contain “sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)




                                                  1
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 2 of 12 PageID: 105




(quotations omitted). Conclusory allegations do not suffice. Id. Because Plaintiff is proceeding

pro se, the Court construes his allegations liberally.

       The Complaint in this matter 1 is not a model of clarity, but Plaintiff generally asserts that

the Defendants have subjected him to cruel and unusual punishment under the Eighth

Amendment and violated his right to due process and equal protection under the Fourteenth

Amendment. See ECF No. 1-3, Statement of Facts at 1. Plaintiff explains that the New Jersey

Supreme Court issued a Consent Order, in conjunction with Governor Murphy’s Executive

Order #103, to release certain categories of inmates from the County jails due to the dangers

associated with COVID-19. Those inmates to be released included those with indictable

offenses. See id. at 1-2. Later in the Complaint, Plaintiff refers to illegal indictments by

prosecutors, but he does not explain why the indictments are illegal. See id. at 7.

       According to the Complaint, Warden Charles Ellis (“Warden Ellis”) knew that a

corrections officer had tested positive for COVID-19 in March 2020, and stated in several

certifications that staff and inmates were notified. See id. at 3. Plaintiff asserts, however, that

inmates were not notified due to privacy concerns, and another inmate came in contact with this

particular corrections officer when the inmate was being transported for trial. Id. at 3-4.

According to the Complaint, Warden Ellis also made contradictory statements indicating that

corrections officers and staff should stay home if ill but subsequently stated that all staff should

return to work. See id. at 5. Furthermore, Warden Ellis’s certification stating that no additional

corrections officers had tested positive for COVID-19 was misleading because staff were

allegedly not being tested for COVID-19. Id. According to the Complaint, Governor Murphy’s



1
 Plaintiff’s Complaint refers to a statement of facts, which appears to be docketed at ECF No. 1-
3.

                                                  2
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 3 of 12 PageID: 106




Executive Order # 103 mandated social distancing of at least six feet, see id. at 3, but Warden

Ellis allegedly failed to enforce social distancing at MCCC. See id. at 6. Plaintiff appears to

assert that Warden Ellis is responsible for the death or potential death of “plaintiffs” who

contracted COVID-19 at Mercer County Correctional Center. 2 See id. at 8.

       Plaintiff further alleges that Warden Ellis has committed neglect, discrimination,

retaliation, cruel and unusual punishment, and violated religious freedom, but he does not

provide any well-pleaded facts about this alleged misconduct. Plaintiff also vaguely alleges the

denial of health care, proper ventilation, and fresh air, as well as personal abuse and pain and

suffering, but does not provide any factual support for these assertions either. See id at 8.

Plaintiff alleges that the medical staff at Mercer County Correctional Center is ineffective and

failed to prescribe antibiotics for inmates diagnosed with COVID-19. Id.

       Finally, Plaintiff alleges that the State of New Jersey does not have permission to test

Plaintiff for COVID-19 and “fraud [sic] the signature of Plaintiff.” Id. at 8.

       Plaintiff seeks ten million dollars to prevent any further “miscarriage of justice.” See id.

at 9. Plaintiff has also attached to his Complaint numerous “exhibits,” including portions of the

Consent Order issued by the New Jersey Supreme Court, several certifications sworn by Warden

Ellis, various declarations of medical professionals regarding COVID-19, and partially redacted

criminal documents for other inmates. See Exhibits.

       The Court construes Plaintiff to assert violations of his constitutional rights pursuant to

42 U.S.C. § 1983. To succeed on a claim under 42 U.S.C. § 1983, a plaintiff must show: (1) the

conduct complained of was committed by a person acting under color of state law; and (2) the



2
 Alternately, Plaintiff may be asserting that Warden Ellis would be responsible for Plaintiff’s
death if he contracted COVID-19.

                                                  3
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 4 of 12 PageID: 107




conduct deprived the plaintiff of a federally secured right. See, e.g., Moore v. Tartler, 986 F. 2d

682, 685 (3d Cir. 1983).

       From the outset, “neither a State nor its officials acting in their official capacities are

‘persons’ under § 1983.” Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989).

Therefore, Plaintiff’s § 1983 claims against the State of New Jersey are dismissed with prejudice

for failure to state a claim upon which relief may be granted.

       The Court next assesses Plaintiff’s § 1983 claims against Warden Ellis in his personal

capacity. The Court liberally construes Plaintiff to assert that his detention at MCCC during the

COVID-19 pandemic amounts to punishment.3 In accordance with the Supreme Court’s

decision in Bell v. Wolfish, 441 U.S. 520, 549 (1979), detainees may not be punished before they

are adjudicated guilty. Hubbard v. Taylor 538 F.3d 229, 231 (3d Cir. 2008) (Hubbard II). The

touchstone for the constitutionality of detention is whether conditions of confinement are meant

to punish or are “but an incident of some other legitimate governmental purpose.” Hubbard II,

538 F.3d at 232 (quoting Bell, 441 U.S. at 538). “[T]he ultimate question” is whether conditions

are “reasonably related to a legitimate governmental objective.” Id. at 236 (quoting Bell, 441

U.S. at 549). The Third Circuit instructs courts to consider the totality of the circumstances of

confinement, including any genuine privations or hardship over an extended period of time, and

whether conditions are (1) rationally related to their legitimate purpose or (2) excessive in

relation to that purpose. Hope v. Warden York County Prison, 972 F.3d 310, 326 (3d. Cir. 2020)

(citing Hubbard I, 399 F.3d 150, 159–160 (2005)); see also, Union Cnty. Jail Inmates v.

DiBuono, 713 F.2d 984, 995–96 (3d Cir. 1983) (though double-bunking involved cramped,




3
 Although Plaintiff cites to the Eighth Amendment, he is a pretrial detainee and his conditions of
confinement claims are assessed under the Fourteenth Amendment.
                                                  4
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 5 of 12 PageID: 108




crowded cells for sleeping, it was not punishment because it eliminated floor mattresses and

permitted more recreational space).

        In assessing whether conditions and restrictions are excessive given their purposes, the

courts must acknowledge that practical considerations of detention justify limitations on “many

privileges and rights.” Bell, 441 U.S. at 545–46. Though not a convicted prisoner, a pretrial

detainee “simply does not possess the full range of freedoms of an unincarcerated individual.” Id.

at 546; see also Hope, 972 F.3d at 326. As the Supreme Court cautioned in Bell v. Wolfish:

                In determining whether restrictions or conditions are reasonably
                related to the Government’s interest in maintaining security and
                order and operating the institution in a manageable fashion, courts
                must heed our warning that such considerations are peculiarly
                within the province and professional expertise of corrections
                officials, and, in the absence of substantial evidence in the record
                to indicate that the officials have exaggerated their response to
                these considerations, courts should ordinarily defer to their expert
                judgment in such matters.
441 U.S. at 540 n. 23 (citations omitted); see also Block v. Rutherford, 468 U.S. 576, 584 (1984)

(noting the “very limited role that courts should play in the administration of detention

facilities”).

        Here, Plaintiff provides no well-pleaded facts about any hardships or deprivations he

faced at MCCC in connection with the COVID-19 pandemic, as required to state a conditions of

confinement claim. In addition, although Plaintiff provides a laundry list of additional alleged

violations of his civil rights, including due process, equal protection, and freedom of religion, he

does not provide any facts to support these conclusory allegations. Indeed, Plaintiff’s Complaint

barely provides any facts about his own experiences at MCCC at all.

        Instead, Plaintiff emphasizes allegedly untrue or misleading statements made by Warden

Ellis in his capacity as Warden. The fact that Warden Ellis failed to disclose to inmates that a

corrections officer had COVID-19 in March 2020 or that Warden Ellis made contradictory

                                                  5
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 6 of 12 PageID: 109




statements or misleading statements about testing staff for COVID-19 or the protocols for their

return to work after illness do not amount to constitutional violations in the context of Plaintiff’s

Complaint.

       In light of the substantial deference courts must provide to the judgment of corrections

officials and the lack of well-pleaded facts regarding the types and length of deprivations

Plaintiff endured at MCCC or the ways in which Warden Ellis’s alleged misconduct caused harm

to Plaintiff, the Court will dismiss without prejudice Plaintiff’s claim that his pretrial detention

during the COVID-19 pandemic amounts to punishment.

       It is also possible that Plaintiff is attempting to assert that Warden Ellis and/or medical

staff at MCCC acted with deliberate indifference to Plaintiff’s vulnerability to COVID-19. See

Helling v. McKinney, 509 U.S. 25, 34–35 (1993) (recognizing claim of deliberate indifference of

officials to exposure to tobacco smoke that poses unreasonable health risk); see also Hope, 972

F.3d at 329 (recognizing immigration detainees’ claims of deliberate indifference based on their

vulnerabilities to COVID-19 due to their ages or medical conditions); Palakovic v. Wetzel, 854

F.3d 209, 224 (3d Cir. 2017) (particular vulnerability to suicide due to mental health conditions);

Natale, 318 F.3d at 582 (particular vulnerability due to insulin dependent diabetes). To establish

deliberate indifference, Plaintiff must show the particular defendant knew of and disregarded an

excessive risk to his health and safety. Nicini v. Morra, 212 F.3d 798, 811 (3d Cir. 2000) (citing

Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

       Plaintiff does not state a claim for relief merely because he may have been exposed to

COVID-19 at MCCC. In Hope v. Warden, the Third Circuit rejected the petitioners’ arguments

that exposure to COVID-19 was per se unconstitutional and that the government must entirely

eliminate their risk of exposure in order to comply with constitutional mandates. See 972 F.3d at



                                                  6
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 7 of 12 PageID: 110




329. Thus, a detainee asserting deliberate indifference based on exposure to COVID-19 must

still establish that the Defendant had the requisite mental state, which is akin to recklessness. See

id. at 330 (citing Natale, 318 F.3d at 582). Here, Plaintiff has not provided any facts about his

medical needs or vulnerabilities, or provided sufficient facts showing that Warden Ellis or any

other prison officials were deliberately indifferent to those serious medical needs. Even if

medical staff failed to provide antibiotics to Plaintiff to treat COVID-19, this allegation fails to

state a claim for relief, as COVID-19 is a virus, which is not treated with antibiotics. 4 There are

no allegations that the medical staff failed to treat Plaintiff at all. For these reasons, the Court

will dismiss the inadequate medical care claims without prejudice as to Warden Ellis and/or

medical staff at MCCC.

        As to the remaining individual Defendants, the federal claims are dismissed without

prejudice for failure to state a claim for relief, as there are insufficient allegations as to how these

individuals were involved in the alleged wrongs, and they may not be held liable under a theory

of respondeat superior for the violations of their subordinates. It is well established that “[a]

defendant in a civil rights action must have personal involvement in the alleged wrongs; liability

cannot be predicated solely on the operation of respondeat superior.” Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir.1988); Batts v. Giorla, 550 F. App’x. 110, 112 (3d Cir. 2013).

Furthermore, § 1983 liability context, requires a “showing of direct responsibility” by the named




4
  “According to the World Health Organization, antibiotics do not work against viruses. They
only work on bacterial infections. COVID-19 is caused by a virus, so antibiotics do not work.
Antibiotics should not be used as a means of prevention or treatment of COVID-19. They
should only be used as directed by a physician to treat a bacterial infection.” See New Jersey
COVID-19 Information Hub, available at https://covid19.nj.gov/faqs/coronavirus-
information/testing-and-treatment/are-antibiotics-effective-in-preventing-or-treating-the-covid-
19#:~:text=No.%20According%20to%20the,treat%20a%20bacterial%20infection (last visited
Feb. 4, 2021).
                                                   7
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 8 of 12 PageID: 111




defendant and eschews any “theory of liability” in which defendants played “no affirmative part

in depriving any[one] ... of any constitutional rights,” Rizzo v. Goode, 423 U.S. 362, 376–77,

(1976)—including theories of vicarious or respondeat superior liability, see Iqbal, 556 U.S. at

676; see also Merklin v. United States, 788 F.2d 172, 175 (3d Cir. 1986). Instead, “[b]ecause

vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”

Iqbal, 556 U.S. at 676. “Each Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.” Id. at 677 (emphasis added). Because Plaintiff has not provided

sufficient facts showing how Defendants Phil Murphy, Jared Maples, and Gurbir S. Grewal

violated his civil rights, the Court will dismiss the federal claims without prejudice as to these

Defendants.

       The Court further notes that it is not clear whether Plaintiff is attempting to assert claims

on behalf of other inmates, which he may not do. Plaintiff lacks standing to pursue claims on

behalf of other inmates, and courts have further held that a prisoner proceeding pro se is

“inadequate to represent the interests of his fellow inmates in a class action.” See Twp. of

Lyndhurst, N.J. v. Priceline.com, Inc., 657 F.3d 148, 154 (3d Cir. 2011) (“[A] plaintiff must

assert his or her own legal interests rather than those of a third party” to have standing to bring a

claim (quotations omitted)); Osei-Afriyie ex rel. Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876,

882-83 (3d Cir. 1991) (a pro se litigant who is not an attorney may not pursue claims on behalf

of anyone other than himself); see also Fennell v. Penchishen, 2019 WL 199905, at *1 (E.D. Pa.

Jan. 14, 2019)(explaining same). Thus, to the extent Plaintiff seeks to bring claims on behalf of

other inmates, those claims are dismissed without prejudice, and Plaintiff may not file an

Amended Complaint asserting such claims.



                                                  8
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 9 of 12 PageID: 112




       Plaintiff also cites to the New Jersey Constitution and numerous state regulations, and it

is possible that he is seeking relief under state law. The potential basis for this Court’s

jurisdiction over Plaintiff's remaining state law claims is supplemental jurisdiction pursuant to 28

U.S.C. § 1367. “Supplemental jurisdiction allows federal courts to hear and decide state-law

claims along with federal-law claims when they are so related to claims in the action within such

original jurisdiction that they form part of the same case or controversy.” Wisconsin Dept. of

Corrections v. Schacht, 524 U.S. 381, 387 (1998) (citation and internal quotation marks

omitted). Where a district court has original jurisdiction pursuant to 28 U.S.C. § 1331 over

federal claims and supplemental jurisdiction over state claims pursuant to 28 U.S.C. § 1367(a),

the district court has discretion to decline to exercise supplemental jurisdiction if it has dismissed

all claims over which it has original jurisdiction. 28 U.S.C. § 1367(c)(3); Growth Horizons, Inc.

v. Delaware County, Pennsylvania, 983 F.2d 1277, 1284–1285 (3d Cir. 1993). In exercising its

discretion, “the district court should take into account generally accepted principles of ‘judicial

economy, convenience, and fairness to the litigants.’” Growth Horizons, Inc., 983 F.2d at 1284

(quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)). Where the federal claims

are dismissed at an early stage in the litigation, courts generally decline to exercise supplemental

jurisdiction over state claims. United Mine Workers, 383 U.S. at 726; Growth Horizons, Inc., 983

F.2d at 1284–1285. Having dismissed the federal claims for relief, the Court denies

supplemental jurisdiction over any potential state law claims.




                                                  9
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 10 of 12 PageID: 113




         The Court will administratively terminate this action at this time. To the extent Plaintiff

 can provide additional facts to cure the deficiencies as to one or more of his federal claims, he

 may file an Amended Complaint within 45 days. 5

         IT IS, THEREFORE, on this 5th day of February 2021,

         ORDERED that Plaintiff’s application to proceed in forma pauperis is GRANTED; and

 it is further

         ORDERED that the Complaint shall be filed; and it is further

         ORDERED that, pursuant to 28 U.S.C. § 1915(b) and for purposes of account deduction

 only, the Clerk shall serve a copy of this Order by regular mail upon the Attorney General of the

 State of New Jersey and Warden Charles Ellis; and it is further

         ORDERED that Plaintiff is assessed a filing fee of $350.00 and shall pay the entire filing

 fee in the manner set forth in this Order pursuant to 28 U.S.C. § 1915(b)(1) and (2), regardless of

 the outcome of the litigation, meaning that if the Court dismisses the case as a result of its sua

 sponte screening, or Plaintiff’s case is otherwise administratively terminated or closed, § 1915

 does not suspend installment payments of the filing fee or permit refund to the prisoner of the

 filing fee, or any part of it, that has already been paid; and it is further

         ORDERED that pursuant to Bruce v. Samuels, 136 S. Ct. 627, 632 (2016), if Plaintiff

 owes fees for more than one court case, whether to a district or appellate court, under the Prison

 Litigation Reform Act (PLRA) provision governing the mandatory recoupment of filing fees,

 Plaintiff’s monthly income is subject to a simultaneous, cumulative 20% deduction for each case

 a court has mandated a deduction under the PLRA; i.e., Plaintiff would be subject to a 40%



 5
   If Plaintiff chooses to submit an Amended Complaint and the Amended Complaint states any
 federal claims, the Court will assess whether the Amended Complaint also states any state law
 claims at that time.
                                                    10
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 11 of 12 PageID: 114




 deduction if there are two such cases, a 60% deduction if there are three such cases, etc., until all

 fees have been paid in full; and it is further

         ORDERED that pursuant to 28 U.S.C. § 1915(b)(2), in each month that the amount in

 Plaintiff’s account exceeds $10.00, the agency having custody of Plaintiff shall assess, deduct

 from Plaintiff’s account, and forward to the Clerk of the Court payment equal to 20% of the

 preceding month’s income credited to Plaintiff’s account, in accordance with Bruce, until the

 $350.00 filing fee is paid. Each payment shall reference the civil docket numbers of the actions

 to which the payment should be credited; and it is further

         ORDERED that the § 1983 claims against the State of New Jersey are dismissed WITH

 PREJUDICE pursuant to the Court’s screening authority under 28 U.S.C. § 1915(e)(2)(B); and

 it is further

         ORDERED that the remaining federal claims in the Complaint against Charles Ellis, Phil

 Murphy, Jared Maples, and Gurbir S. Grewal are dismissed WITHOUT PREJUDICE for

 failure to state a claim for relief pursuant to the Court’s screening authority under 28 U.S.C. §

 1915(e)(2)(B); and it is further

         ORDERED that any claims brought by Plaintiff on behalf of other inmates are dismissed

 WITHOUT PREJUDICE, and Plaintiff may not reassert these claims in his Amended

 Complaint; and it is further

         ORDERED that the Court declines supplemental jurisdiction over any remaining state

 law claims at this time; and it is further

         ORDERED that Plaintiff may submit an Amended Complaint within 45 days to the

 extent he can cure the deficiencies in his federal claims for relief; and it is further




                                                   11
Case 3:20-cv-12944-FLW-ZNQ Document 2 Filed 02/05/21 Page 12 of 12 PageID: 115




        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

 this matter and send a copy of this Memorandum and Order to Plaintiff at the address on file.




                                                             /s/ Freda L. Wolfson
                                                             Freda L. Wolfson
                                                             U.S. Chief District Judge




                                                12
